Citation Nr: 1242665	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death including the preliminary question of whether the appellant is the Veteran's lawful surviving spouse.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran had recognized guerilla service from March 1945 to September 1945.  He died in December 2003.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2005 rating decision of the Manila RO that denied service connection for the cause of the Veteran's death.  In December 2007, the case was remanded for additional development, to include determination of whether the appellant was the Veteran's lawful surviving spouse (and thus eligible for VA death benefits).  In a decision issued in January 2009, the Board denied the appellant's claim, finding that she was not the Veteran's lawful surviving spouse.  She appealed that decision to the Court.  In March 2010, the Court vacated the January 2009 Board decision and remanded the matter for readjudication consistent with instructions outlined in a March 2010 Joint Motion for Remand (Joint Motion) by the parties.  In August 2010, the Board again remanded the case for additional development.


FINDINGS OF FACT

1.  A certified copy of a marriage certificate shows that in November 2000 the Veteran and the appellant were married in a ceremony before a judge.

2.  The Veteran was the appellant's uncle (mother's brother); such relationship is a legal bar to marriage in the Philippines, and renders their marriage void.

3.  The appellant indicates she was unaware that her relationship to the Veteran was a legal impediment to their marriage; for the limited purpose of this decision it may be conceded that she was indeed unaware that there was a legal impediment to her marriage to the Veteran.

4.  A preponderance of the evidence shows that the appellant and the Veteran did not cohabit continuously from their attempted marriage until he died.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits, and not a proper claimant for the VA death benefit sought.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was provided VCAA notice by letters in November 2004 and, pursuant to the December 2007 Board remand, in April 2008.  The letters explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  She was given notice regarding ratings and effective dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete VCAA notice was not given prior to the rating on appeal, the appellant had ample opportunity to respond to the notice letters and to supplement the record after notice was given.  The claim was re-adjudicated after all essential notice was given.  See July 2008 Supplemental Statement of the Case (SSOC).  The appellant is not prejudiced by any technical notice timing or content defect that may have occurred earlier, nor is it so alleged.

Regarding VA's duty to assist, the appellant has not identified any additional evidence or information which could be obtained to substantiate her claim, and the Board is not aware that any such evidence or information is outstanding.  The Manila RO has completed multiple field examinations gathering pertinent evidence from the appellant, disinterested witnesses, and significant relations of the Veteran's.  The Board finds that the necessary development has been completed in compliance with the Board's prior remand directives.

Therefore, the Board is satisfied that the RO has complied with the duty to assist requirements of the VCAA and implementing regulations.  Accordingly, the Board will address the merits of the claim.

Criteria & Analysis

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1), 3.53.

"Spouse" means a person of the opposite sex whose "marriage" to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As previously noted, this case was remanded in December 2007 for further development to include whether or not the appellant was the Veteran's lawful surviving spouse and therefore a proper claimant.  In the March 2010 Joint Motion, it is stated that the "Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive and provide the reasons for its rejection of any material evidence favorable to the claimant."  The Joint Motion then found that the Board "made no findings as to the credibility and probative value of Appellant's lay testimony [wherein she repeatedly asserted that she had cohabited with the Veteran continuously until his death] but rather focused solely on the probative value of other lay statements," and remanded the matter for such consideration.  Notably, the other lay statements contradicted the appellant, and the Board found those statements by disinterested parties credible.  Regardless, now the Court-endorsed Joint Motion is the "law of the case."

The Board remanded this case for additional development to support a more proper credibility and probative value assessment of the appellant's statements.  The Board's analysis below includes expanded discussion of the appellant's credibility and the probative value of her lay testimony.

A marriage certificate shows that the Veteran married the appellant in November 2000 and that the marriage was solemnized by Municipal Court Judge JRB at the Judge's office in Tuguegarao City, Cagayan.  The marriage contract shows that the marriage was witnessed by ESN and ZM.

In a May 2003 claim for VA disability benefits, the Veteran indicated that he was divorced, listed his daughter as his nearest relative or contact person, and listed two sons as the only dependents living with him.  He also indicated that his place of residence was Mungo Tuao, Cagayan.

A certified copy of the Veteran's December 2003 death certificate submitted by his son lists the Veteran as widowed, and that his residence was Mungo Tuao, Cagayan.  A certified copy of the December 2003 death certificate subsequently submitted by the appellant lists the Veteran as married.

A December 2004 joint affidavit signed by CT and EN indicates that the affiants personally knew the Veteran and the appellant as very close friends of the family, and asserts that the Veteran and the appellant were married.

A January 2005 joint affidavit signed by EN and ZM indicates that the affiants personally knew the Veteran and the appellant as friends "for a long time," and asserted that the Veteran and the appellant "have been together for almost 4 years at Don Domingo, Tuguegarao City, Cagayan."  The affiants attest that they witnessed the day of their marriage, and then identify the date of marriage and the date of the Veteran's death at Tuao, Cagayan.

A February 2005 written statement from the appellant reasserts the date of her marriage to the Veteran and the date of his death, adding that it "is beyond my comprehension" that the Veteran declared his civil status as divorced when he filed a claim for VA benefits in May 2003.  The appellant suggests that the Veteran's statement was an error "due to his very old age" and asserts that "[h]e was already senile."  She states that she and the Veteran were never separated or divorced.

In June 2008, pursuant to the December 2007 Board remand, VA conducted a field examination to determine whether the appellant could be duly recognized as the Veteran's surviving spouse.  The appellant testified that she and the Veteran were related as he was her uncle, the brother to her mother.  She stated that although her husband was her uncle, her marriage was still valid because she complied with the requirements of legal marriage like the celebration of marriage, marriage license, authority of the Judge as the solemnizing officer, etc.  She stated that the Veteran promised her if she would marry him then she could possibly have entitlement to his VA benefits.  She testified that they lived continuously until his death at the house where she was presently residing, in Tuguegarao City.  She also testified that she was aware that the death certificate she submitted to VA was altered.  She testified that the Local Civil Registrar, per her request, altered the document after she explained that she was the Veteran's surviving spouse (she indicated she could not remember the name of the individual who altered the document).  A June 2008 Certification by the Office of the Local Civil Registrar of Tuao indicates the Veteran was still registered as widowed.

Upon interviewing witnesses:

EBL, an employee of the Local Civil Registrar of Tuao, Cagayan, Philippines, indicated that she has known the Veteran since her birth, and that the Veteran was a well known public figure in the municipality of Tuao.  She stated that it was a known fact that he was a widower at the time of his death and that his residence was Barangay Mungo, Tuao, Cagayan.  She stated that she has no knowledge of the claimant.

ESM, another employee of the Local Civil Registrar of Tuao, Cagayan, Philippines, also indicated that she has known the Veteran since her birth, and corroborated in toto the testimony of EBL.

SI indicated that he has known the appellant since 1981.  SI informed that the appellant was not known in the community as the wife of the Veteran (who was not even known in the same community).  SI indicated that the appellant is well known to have a current live-in relationship with a man named PV from Tuao, Cagayan.

TI corroborated the information given by SI.

RV informed that she has known the appellant for almost 20 years, being a long time neighbor and friend.  RV indicated that she had never seen the person of the Veteran and the Veteran is not known to have been married to the appellant.  RV explained that the appellant is known to the neighbors as the wife of a deceased driver, and provided details regarding the name of the deceased husband and identified the known hometown common to the appellant and her deceased husband.

EP informed that she has also known the appellant for approximately 20 years, and corroborated the information given by RV.

AC informed that she has also known the appellant for approximately 20 years, and corroborated the information given by RV and EP.

In a July 2008 subsequent decision, the RO determined that the appellant may not be recognized as the Veteran's lawful spouse, finding that under Philippine Law marriages between relatives are incestuous and void ab initio.

In a July 2008 signed statement, the appellant reasserted that her marriage to the Veteran was valid and that she lived continuously with him until his death.

Following the March 2010 Joint Motion for Remand and the Board's August 2010 remand, a new field examination was conducted in April 2011.  The field examiner interviewed the Veteran's children.  The Veteran's sons were located in Brgy. Mungo, Tuao, Cagayan.  In a signed written statement, the Veteran's eldest son testified that the Veteran's permanent address was "at Brgy. Mungo, Tuao, Cagayan."  He testified that he had been the Veteran's neighbor after the death of his mother (the Veteran's first wife), and that during the Veteran's lifetime he had no knowledge that he remarried.  The Veteran's son testified that no woman lived with the Veteran after the death of his first wife.  Furthermore, the Veteran's son testified that when the Veteran became seriously ill, he and his siblings (the Veteran's children) took care of the Veteran until his death.  The statement expresses familiarity with the appellant and awareness that she is the Veteran's niece, and indicates that there was surprise when after the Veteran's death she claimed that she had married the Veteran.  The testimony of the Veteran's eldest son concludes with a clear statement that he had never seen the appellant live in the Veteran's house at Brgy. Mungo, Tuao, Cagayan, and "[t]hey did not live together as husband and wife."

The field examiner's report notes that the Veteran's second eldest son corroborated the eldest son's statement.

The field examiner's report describes that the Veteran's third eldest son arrived at the Brgy. Mungo location two hours after the initial interviews, and also corroborated the testimony of the eldest son.  The third eldest son further stated that he had knowledge of whether the appellant lived with the Veteran because he and the Veteran's youngest son (the fourth eldest) were actually living with the Veteran.  The third eldest son stated that the appellant never lived with the Veteran and never took care of the Veteran in the time prior to his death.  He explained that he and his siblings, by a concerted effort, took care of the Veteran during the time of his serious illness until his death.

The Veteran's youngest son (the fourth eldest) arrived later, and was identified in the field examiner's report as a former Barangay Captain and current Barangay Councilor.  The youngest son corroborated the testimony of his older brothers.

The Veteran's daughter was contacted by telephone during the field examiner's visit, and she corroborated the testimony of her brothers.  She further stated that the Veteran lived with her for a week while he was under medical care, and during that time the appellant never lived with the Veteran nor did they live together as husband and wife.  She stated that she only learned that the appellant and the Veteran were married after the death of the Veteran.

On the same date, the Veteran's daughter-in-law (wife of his second-eldest son) was also personally interviewed at the Brgy. Mungo location, and she corroborated the testimony of the Veteran's children.  She further testified that the appellant approached her and requested assistance involving "to tell VA that the late veteran married her and they lived together as husband and wife."

The field examiner's report contains the comment that the examiner found the testimony of the Veteran's children and the daughter-in-law to be presented in a straightforward manner.  The examiner found that they appeared credible in reporting that the Veteran and the appellant did not live together from their marriage until the death of the Veteran.

In June 2011, the appellant submitted a statement asserting that the Veteran's children from his first wife do not approve of the appellant's relationship with the Veteran, and that they "were not aware nor were they invited during the marriage ceremony."  The appellant further stated that "the existence of our marriage ceremony ... on our act compliance with the requirements of law were known only to us and some close friends, this is probably the reason why some of our neighbors did not know if we were legally married."  The appellant continued on to assert that "they know for a fact that we were cohabiting as husband and wife under one residence."  The appellant then indicates that she and the Veteran were not "too public" with their marriage because of cultural disapproval of "marriage during old age" and the hostility of the Veteran's children.  The appellant concludes by explaining why she is convinced that her marriage to the Veteran was legally valid.

In August 2011, the appellant also submitted four new witness affidavits in support of her claim.  A May 2011 affidavit from CT (the same CT who signed the December 2004 joint affidavit) attests that she became acquainted with the appellant and the Veteran because they were all residents of Don Domingo, Tuguegarao City, Cagayan, living approximately 20 meters apart.  CT states that due to proximity and frequent exchanges, she came to know that the appellant and the Veteran were married and living together as husband and wife.  CT states that she has personal knowledge that the appellant took care of the Veteran when he required medical attention, and that it was she "who would bring him to the hospital for medical check-up."

A June 2011 affidavit from EN (the same EN who signed the December 2004 and January 2005 joint affidavits) attests the she witnessed the marriage ceremony of the appellant and the Veteran and subsequently became close friends with the couple.  She states that she frequently visited the appellant and the Veteran "at their residence in Don Domingo, Tuguegarao City, Cagayan."

A June 2011 affidavit from JF attests that he knows that the appellant and the Veteran were married based upon his familiarity with the couple from having rented a room at their residence in Don Domingo, Balzain, Tuguegarao City, Cagayan, "sometime[] between the year 2000-2001."

A June 2011 affidavit from JG, the appellant's niece, attests that she knows that the appellant and the Veteran were married and living together as husband and wife based upon frequent visits to their residence in Don Domingo, Tuguegarao, City, Cagayan.

As the appellant's close blood relationship to the Veteran is a legal bar to a valid marriage under Philippine law, her November 2000 ceremonial marriage to the Veteran (corroborated by a copy of the marriage certificate) does not establish that she is the Veteran's surviving spouse.  See 38 C.F.R. § 3.1(j).  Further review of the record revealed that the appellant also does not meet all the legal requirements for establishing a "deemed valid" marriage between herself and the Veteran.  Conceding that the appellant was unaware of a legal impediment to her marriage to the Veteran, she has not shown that she had continuously cohabited with the Veteran from their purported marriage in November 2000 until he died in December 2003.

March 2003 hospitalization records note that the Veteran was a widower (other evidence shows that he had been married, and that his first wife had died).  In a May 2003 claim for VA disability benefits, the Veteran indicated that he was divorced, listed his daughter as his nearest relative or contact person, and listed two sons as the only dependents living with him.  The appellant's only explanation as to why the Veteran indicated he was divorced was that he was senile due to his advanced age.  Notably, all other information in that application appears to be accurate, and the application does not otherwise reflect senility of the applicant.  The evidence of record, including the March 2003 hospitalization records, do not contain any other suggestion that the Veteran was ever considered to be senile.

Additionally, the appellant has testified (and a supporting witness affidavit has also asserted) that she was the individual responsible for the Veteran's care during his illness and that she accompanied him to the hospital.  The Board finds that it is reasonable to expect that if the appellant accompanied the Veteran to the hospital and was taking care of him during his illness, her presence and involvement would make it unlikely that the hospital records would erroneously overlook her existence as his wife at that time.  The Board finds that the March 2003 hospitalization records identifying the Veteran was widowed rather than married to the appellant suggests that the appellant was not present and involved in his presentation to the hospital as her contentions in this case would suggest she would have been (consistent with her account that she was his primary caregiver as they cohabited continuously until his death).

In support of establishing surviving spouse status, the appellant submitted affidavits from friends who allegedly knew the Veteran and the appellant.  One affidavit states that the medical records identifying the Veteran as a widower are in error and that he was married to the appellant.  Others also indicate that the Veteran and appellant were married.  Multiple affidavits state that the couple lived in Tuguegarao City, Cagayan.  Notably, the Veteran's May 2003 claim and also his death certificate reflect that he lived in Mungo, Tuao, Cagayan; this indicates that, even if married, the Veteran was not living in the location where the appellant contends they shared a home, and thus suggests that they were not cohabiting continuously until the time of his death.

Significantly, the appellant has never contended that she has ever lived with the Veteran at the location in Mung, Tuao, Cagayan.  Thus, one of two hypotheses must be true: either (1) the Veteran was living apart from the appellant in 2003, or (2) the Veteran's own account of the location of his home in May 2003 was incorrect and the same home location on his death certificate was similarly erroneous.  The Board finds that there is no persuasive evidence to demonstrate that the Veteran was senile such that his own account of his address (listed multiple separate times in his May 2003 claim form) was consistently incorrect prior to his death; no evidence (including the affidavits otherwise supporting the appellant's claim and including the hospital records) suggests the Veteran was senile other than the appellant's own self-serving statements seeking to discount the Veteran's statements about himself contrary to her contentions.  Moreover, it stands to reason that if the information on the Veteran's May 2003 claim was influenced by the assistance of another person, it would have been so influenced by a person near to the Veteran and involved in his care.  Had the appellant been cohabiting with the Veteran and primarily managing his care as his wife, it would seem unlikely that his May 2003 claim would have been filled out to reflect that he was living elsewhere, express that he was unmarried, and express that his nearest relative was his daughter.

The Veteran's statements on the May 2003 claim strongly indicate that he was living in Mungo, Tuao, Cagayan as all of his children have testified, and that he was not living in Tuguegarao City, Cagayan with the appellant at that time.  Similarly, the Board finds it reasonable to expect that the Veteran's death certificate would be informed by persons near to the Veteran and involved in his care at the time of his death.  The appellant has conceded that the Veteran's death certificate was informed by the Veteran's son, and that she sought to alter it after the fact (acknowledged in her June 2008 deposition testimony).  There are no contemporaneous written documents of record associating the Veteran's name with the Tuguegarao City, Cagayan location during his lifetime (such as documentation of the Veteran receiving mail at the address or identifying the address as his own).

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

On VA field investigation, disinterested witnesses, including friends, neighbors and acquaintances of the Veteran and acquaintances of the appellant interviewed by the field examiner all indicated, in essence, that Veteran and the appellant had not cohabited, that they had lived at different locations, that they were not known as husband and wife, that the Veteran had not remarried after the earlier death of his wife, and that the appellant was known as the widow of another man.  The Board finds the witnesses interviewed to be credible; there is no objective evidence contradicting their accounts.

The witness statements supporting the appellant's claim do not persuasively establish continuous cohabitation between the appellant and the Veteran from the time of marriage through the time of the Veteran's death.  The affidavit from JF indicating personal knowledge based upon living in a rented room in the appellant's home specifically limits the period of familiarity to "sometime[] between the year 2000-2001."  Even if the Board accepts this testimony, it does not weigh against the strong indications that the Veteran was not living at the appellant's location in 2003.  Other affidavits from friends and relations of the appellant refer to observations based upon some number of visits to the appellant's residence.  These statements are vague or general as to time periods, none articulate observations clearly pertaining specifically to the 2003 period during which evidence most strongly indicates the Veteran was not living at the appellant's location.  None of the affidavits otherwise offers any explanation accounting for the evidence indicating that the Veteran lived apart from the appellant in 2003.  Moreover, witness statements collected by the field examiner from five people familiar with the appellant and her proximate community through the duration of the period of years the Veteran allegedly lived with her all indicate that the Veteran never lived with the appellant.  Statements collected by the field examiner from disinterested persons familiar with the Veteran indicate that they knew the Veteran's place of residence to be Barangay Mungo, Tuao, Cagayan.

The Board views the testimony of the disinterested witnesses familiar with the parties and the communities involved to be credible and probative.  The Board views the May 2003 statement of the Veteran himself to be credible and probative.  These items of evidence indicate that, at least during 2003, the Veteran did not cohabit with the appellant.  The Board finds this evidence to be more probative than the self-serving testimony of the appellant and the corroborating testimony of her friends and relations.
The appellant's attorney argues, in the September 2012 brief, that the testimony of the Veteran's children was elicited in an informal manner that promoted a single answer through serial corroboration of a single core statement.  The appellant has contended that the testimony of the Veteran's children is biased against her because the children did not approve of the Veteran's relationship with her.  The Board has considered this concern carefully, but observes that the testimony of the Veteran's children is further corroborated in pertinent part by clearly probative evidence such as the Veteran's own statement on the May 2003 claim paperwork, the testimony of other disinterested parties, and the information presented on the Veteran's official death certificate; these probative items of evidence all indicate that the Veteran did not continuously cohabit with the appellant through 2003.  

The appellant has asserted that the Veteran's children were the informants for the issuance of the death certificate, suggesting that the information presented on the document reflects the alleged bias of the children.  However, an assumption that the Veteran's children were the informants for documents that contradict the appellant's account (such as his hospital records and the death certificate) would only further suggest that his children were most near to the Veteran during his decline in 2003; the appellant's non-involvement in informing such documents tends to weigh against finding that she was living with him as his spouse and primary caretaker in 2003.  Once again, the Board emphasizes that the Veteran's own statement in May 2003 identified his location and his nearest relative in a manner that is consistent with the account of his children.

The appellant's attorney also argues that "[b]ecause the veteran's son had no idea that his father remarried raises doubt regarding his other statements that they did not live together as husband and wife."  However, the Board does not agree that the April 2011 statement of the Veteran's son indicating that he was unaware of the remarriage until after the Veteran died casts any significant doubt upon his statements recalling that the Veteran lived next door to him in Mungo, Tuao, Cagayan.  The appellant has herself testified that her marriage to the Veteran was kept secret to some extent from the Veteran's children, including in her June 2011 statement that "the children of [the Veteran] were not aware nor were they invited during the marriage ceremony."  The appellant further stated that "the existence of our marriage ceremony ... on our act compliance with the requirements of law were known only to us and some close friends...."

In any event, the Board again emphasizes that this decision denying the Veteran's appeal does not rely primarily upon the testimony of the Veteran's children.  The Board's essential finding, that the Veteran did not continuously cohabit with the appellant throughout 2003, is a finding supported by substantial probative evidence aside from the testimony of the Veteran's children.

Even assuming, for the sake of this analysis, that the appellant and the Veteran were married and cohabited for some period, there is no persuasive evidence specifically contradicting the compelling evidence from the Veteran himself indicating that he made his home in a different location in May 2003, listed his daughter as his nearest relative, and described himself as not being married.  The Veteran's own statement indicating that he did not reside where the appellant did in May 2003 is corroborated by his official death certificate, several items of lay evidence from disinterested parties, and additional testimony from each of the Veteran's own children.  In considering the conflicting indications, the Board finds that the most persuasive set of evidence is that which indicates that the Veteran lived in Mungo, Tuao, Cagayan, and not with the appellant in Tuguegarao City, Cagayan, for at least some significant portion of 2003.  The Board finds that the more persuasive evidence indicates that the Veteran did not continuously cohabit with the appellant throughout the time between their marriage and his death.

The statements of the appellant constitute the only evidence of record specifically asserting that the Veteran continuously cohabited with her from the date of marriage until his death to specifically include the period in 2003 with the most persuasive contrary evidence.  The Board finds that the appellant's statements are self-serving, compensation-driven fabrications, and are not credible.  The statements serve the appellant's interest in seeking monetary benefits, and are contradicted by the Veteran's own contemporaneous statements in the May 2003 claim, the information on the Veteran's official death certificate, and the statements of several disinterested parties.

The Board notes that the appellant has admitted to submitting an altered copy of an official document to VA in the pursuit of the sought benefits; although she claims that the altered copy of the Veteran's death certificate was altered by official staff, a later June 2008 certification obtained by the field examiner confirms that the officially registered information has not been revised as the appellant's account suggests.  This indicates that the appellant altered the copy of this official document illegitimately, intentionally misrepresenting the document's contents to VA in a attempt to fraudulently further her claim.  The Board finds that this action weighs against finding her testimony to be reliably credible in addressing key facts in this appeal.

Along the same lines, the Board views the compensation-driven context of the appellant's testimony in light of her own explanation that her primary purpose for agreeing to marry the Veteran was to obtain VA benefits.  In her June 2008 deposition testimony, in response to direct inquiry as to whether her marriage to the Veteran was for the purpose of accessing VA benefits, her complete answer stated: "He promised me that if I would marry him then I can have possible entitlement of VA benefits.  So, I complied with his request to marry him."  The Board finds that this further shows that the appellant's presentation of her relationship with the Veteran are compensation-driven, and to the extent that her testimony is inconsistent with other evidence of record the Board considers the appellant's self-serving statements to be of diminished credibility.

As the Board finds that the appellant's testimony is not credible to the extent that she asserts that the Veteran continuously cohabited with her in Tuguegarao City, Cagayan from the time of their marriage ceremony to the time of his death, the appellant's testimony in this regard has no probative value.  As the appellant's non-probative testimony is the only evidence that specifically asserts continuous cohabitation throughout the entire pertinent period, including the period in 2003 for which there is significant probative evidence indicating that the Veteran lived apart from the appellant, the weight of the probative evidence is against finding continuous cohabitation throughout the pertinent period.

As a threshold legal requirement for establishing a "deemed valid marriage," continuous cohabitation of the claimant/appellant and the Veteran (until he died) is not met, the appellant may not be recognized as the Veteran's surviving spouse.  And as the appellant is not the lawful surviving spouse and therefore is not a proper claimant for the benefit sought (see 38 U.S.C.A. § 1541(a)), there is no need to proceed with the further analysis as to whether service connection for the cause of the Veteran's death is warranted.


ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse and thus a proper claimant for VA death benefits based on the Veteran's service is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


